Citation Nr: 9922656	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  94-29 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for herniated nucleus 
pulposus, L4-5, recurrent, with radiculopathy, right lower 
extremity, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from March 1989 to April 
1991.

This case first came before the Board of Veterans' Appeals 
from a rating decision rendered in December 1993 by the 
Montgomery, Alabama, Regional Office (RO) of 

the Department of Veterans Affairs (VA), wherein a 20 percent 
rating in effect for herniated nucleus pulposus, L4-5, was 
confirmed and continued.  In January 1997 and December 1998, 
the Board remanded this case in order to accomplish 
additional development of the evidence.  Following completion 
of the requested actions, the RO, in April 1999, increased 
the rating for the veteran's herniated nucleus pulposus to 40 
percent, effective as of December 6, 1993, the date of 
receipt by VA of his request for increased compensation.  

In his substantive appeal, the veteran specifically requested 
that his disability rating be increased from 20 percent to 40 
percent.  The RO, subsequent to the April 1999 rating 
decision in which a 40 percent rating was granted, requested 
that he indicate whether that increase satisfied his appeal.  
The RO did not, however, advise the veteran whether failure 
by him, or on his behalf, to furnish the RO with an answer 
would be considered assent or disagreement with the 40 
percent rating.  No response has been associated with the 
claims folder; the Board will assume that he now desires a 
rating greater than 40 percent, and will accordingly consider 
the merits of his claim.  Such action is not prejudicial to 
the veteran; see Bernard v. Brown, 4 Vet. App. 384 (1993).  
The Board notes, in that regard, that the veteran and his 
representative were furnished with a Supplemental Statement 
of the Case following the RO's award of the 40 percent 
rating, and that since April 1999 his representative has 
furnished statements on his behalf in support of an increased 
rating.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Herniated nucleus pulposus, L4-5, recurrent, with 
radiculopathy, right lower extremity, is currently manifested 
by muscle spasm, right leg pain, and chronic low back pain.  
It is productive of no more than severe impairment.



CONCLUSION OF LAW

The criteria for an increased rating for herniated nucleus 
pulposus, L4-5, recurrent with radiculopathy, right lower 
extremity, are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, §§ 4.40, 4.71a, 4.118, Diagnostic Codes 
5293, 7803, 7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
See Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  He has 
not alleged that any records of probative value that may be 
obtained, and which have not already been associated with his 
claims folder, are available.  The Board accordingly finds 
that all relevant evidence has been developed, and that the 
duty to assist him has been satisfied.

Service connection for a low back disability, classified as a 
herniated nucleus pulposus, L4-5, was granted by the 
Montgomery RO in August 1992 following review of the evidence 
then of record, which included service medical records 
indicating treatment for such a disability.  A 10 percent 
rating was assigned, effective as of April 20, 1991.  In an 
October 1993 rating action, the RO increased this rating to 
20 percent, effective as of August 5, 1993.  On December 6, 
1993, the RO received a request from the veteran for an 
increased disability rating; as noted above, the RO 
thereafter awarded a 40 percent rating for his low back 
disorder, classified as a herniated nucleus pulposus, L4-5, 
recurrent, with radiculopathy, right lower extremity, 
effective as of December 6, 1993.  The Board has deemed his 
failure to respond to the RO's request for clarification as 
to his intent to pursue his appeal as an indication that he 
sought a rating greater than 40 percent.


The severity of a service-connected disability is 
ascertained, for VA ratings purposes, by application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1998) (Schedule).  Under 
these criteria, the 40 percent rating currently in effect for 
the veteran's herniated nucleus pulposus, L4-5, recurrent 
with radiculopathy, right lower extremity, contemplates the 
presence of severe impairment, as would be manifested by 
recurring attacks with intermittent relief.  (Diagnostic Code 
5293).  A rating greater than 40 percent would be appropriate 
for such a disability if it is shown to be productive of 
pronounced impairment, as would be manifested by persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings, and with little 
intermittent relief.

The Board finds that the criteria for a rating greater than 
40 percent are not met.  While the report of the most recent 
clinical evaluation of the veteran's low back, which is the 
report of a VA examination conducted in February 1999, shows 
that he reported chronic back pain associated with a lower 
back spasm, and exhibited right lower extremity limitation of 
motion and sensory impairment, the Board is of the opinion 
that the symptoms exhibited by the veteran are no more than 
severe in nature.  It must be noted that this report also 
shows that there was no significant motor impairment, and 
that strength testing of the lower extremities was normal.  
In addition, he had a normal gait.  

The Board further notes that private medical records dated 
between June 1998 and January 1999 show that, in that period, 
the veteran underwent epidural steroid injection on several 
occasions, and on at least one occasion also underwent nerve 
root decompression on the L4 and L5 levels on the right side.  
The Board recognizes that such action would not have been 
undertaken had not his pain been severe in nature.  However, 
these records also show that this pain does not appear to 
have resulted in identifiable industrial impairment.  A June 
1998 medical record notes that he reported that he worked 
between 60 and 80 hours per week as a land surveyor, while a 
September 1998 record shows that he sought treatment for back 

pain after lifting a refrigerator.  It must be pointed out 
that disability ratings are considered to represent, "as far 
as can practicably be determined[,] the average impairment in 
earning capacity resulting from...diseases and injuries and 
their residual conditions in civil occupations."  38 C.F.R. 
§ 4.1 (1998) (Emphasis added.)  To reiterate, the record does 
not demonstrate earning capacity impairment of such a nature 
that would warrant a finding that a rating greater than 40 
percent is warranted.

Likewise, the evidence does not demonstrate that the 
veteran's herniated nucleus pulposus, L4-5, recurrent, with 
radiculopathy, right lower extremity, is productive of 
functional impairment that is not adequately reflected by the 
current 40 percent rating.  DeLuca v. Brown, 8Vet. App. 202 
(1995).  Such impairment must be indicated by adequate 
pathology; see 38 C.F.R. § 4.40 (1998).  In that regard, it 
must be emphasized that the report of the most recent 
examination does not demonstrate that there is any muscular 
weakness of the lumbar spine or right lower extremity, or any 
impairment of gait.  It must again be noted that the evidence 
shows that he does not appear to be impaired either with 
regard to his physical activity or with regard to his earning 
capacity.

Finally, the Board notes that the veteran underwent surgery 
on two occasions in order to ameliorate the symptoms of his 
service-connected disability.  Under Esteban v. Brown, 6 Vet. 
App. 259 (1994), a separate disability rating can be assigned 
for scars that are the product of, or result from treatment 
for, a service-connected disability, in that the 
symptomatology resulting from a scar is distinct from the 
pathology of the underlying disorder.  See also 38 C.F.R. 
§ 4.14 (1998).  Under the Schedule, a compensable evaluation 
can be assigned for scars that are poorly nourished and which 
repeatedly ulcerate (Diagnostic Code 7803), that are tender 
and painful on objective demonstration (Diagnostic Code 
7804), or that are productive of limitation of function of 
the body part affected (Diagnostic Code 7805).

In the instant case, while the veteran apparently underwent 
two laminectomies, the clinical record does not indicate that 
the resultant scars have been evaluated or 

otherwise described.  The evidentiary record, however, does 
not reflect that he has indicated, either in a clinical 
context or in the course of seeking increased compensation 
from VA, that these scars are productive of any physical 
impairment, or that they are painful, poorly nourished, or 
repeatedly ulcerate; concomitantly, the medical record does 
not reflect any findings that these scars are manifested by 
any such symptoms.

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against finding that a 
rating greater than 40 percent for herniated nucleus 
pulposus, L4-5, recurrent, with radiculopathy, right lower 
extremity, is appropriate.  A claim for a rating greater than 
40 percent, accordingly, fails.


ORDER

An increased rating for herniated nucleus pulposus, L4-5, 
recurrent, with radiculopathy, right lower extremity, is 
denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

